Order filed March 12, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00109-CV
                                   ____________

    FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellant

                                        V.

 TRINH PHAM, KATHERINE CRAWFORD & GARY BLOCK, Appellees


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1016309

                                   ORDER

      This is an appeal from a summary judgment signed November 9, 2012.
Appellant filed a timely motion for new trial. The notice of appeal was due
February 7, 2013. See Tex. R. App. P. 26.1. Appellant filed its notice of appeal on
February 14, 2013, a date within 15 days of the due date for the notice of appeal. A
motion for extension of time is “necessarily implied” when the perfecting
instrument is filed within fifteen days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file
the notice of appeal. While an extension may be implied, appellant is still obligated
to come forward with a reasonable explanation to support the late filing. See Miller
v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before March 25, 2013. See Tex. R. App. P. 26.3;
10.5(b). If appellant does not comply with this order, the court will consider
dismissing the appeal. See Tex. R. App. P. 42.3.



                                  PER CURIAM




                                         2